DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0197964) in view of Han et al. (US 2020/0020280).
As to Claim 1, A display device comprising: a timing controller configured to generate a first on-clock signal, a first off-clock signal, and a first output control signal (fig.2-timing controller 400-1, on_clk, off_clock, and start pulse GST, PDRW control signal); 
5a level shifter electrically connected to the timing controller and configured to generate a first first-type gate clock signal (fig.2-para.0056-0059; level shifter IC 500-1 includes level shifter 502 that outputs start pulse VST having a gate-on voltage VGH and gate-off voltage VGL and scan clock generator 520 that generates and level shifts a plurality of scan clocks SCCLK1-SCCLKn), 
wherein a rising edge of the first first-type gate clock signal and a falling edge of the first first-type gate clock signal are respectively synchronized with a rising edge of the first on-clock signal and a falling edge of the iofirst off-clock signal (para.0058- the plurality of scan clocks SCCLK1-SCCLKn are generated using on_clk and off_clk signal received from the timing controller; fig.3- para.0063; a rising edge of SCCLK1 is synchronized with a rising edge of on_clk signal and a falling edge of SCCLK1 is synchronized with a falling edge of off_clk signal); 
a gate driver electrically connected to the level shifter and configured to output first-type gate signals based on the first first-type gate clock signal (fig.1-para.0038, 0045-0046, 0051, 0062;gate driver 200 receives gate control signals from the level shifter IC and supplies a scan signal of a gate-on voltage (or a gate-high voltage (VGH)) to a corresponding gate line during a driving period of each gate line and supplies a scan signal of a gate-off voltage (or a gate-low voltage (VGL)) to a corresponding gate line during a non -driving period of each gate line); and 
a display panel electrically connected to the gate driver and 15including pixels, wherein the pixels are configured to emit lights in response to the first-type gate signals (fig.1- display panel 100 includes 
wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on the first output control signal to generate first-type sub-pulses.
Cho et al. discloses where sense clocks SECLK1-SECLKn and carry clocks CRCLK1-CRCLKn are generated based on PDRW control signal (para.0065-0066, 0068, 0089). Cho et al. does not expressly disclose wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on the first output control signal to generate first-type sub-pulses.
Han et al. discloses wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on the first output control signal to generate first-type sub-pulses (fig.13-a pulse of scan clock SCCLK1 is modulated (read as partially block) on the basis of GPM control data; para.0081,0085,0098).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho et al, with the teachings of Han et al., the motivation being provide control of the pulse width, the slew rate and the GPM voltage level of the gate signals applied to the gate lines. 

As to Claim 2, Cho et al. in view of Han et al. disclose, wherein the first-type sub- pulses include a first first-type sub-pulse and a second first-type sub- pulse, wherein the first first-type sub-pulse includes a first rising edge and a first falling edge, and wherein the second first-type sub-pulse includes a second rising edge and a second falling edge (Han-fig.13- scan clock SCCLK1 include first rising and falling edge of first sup-pulse (non-modulated portion) and rising and falling edge of second sub-pulse (modulated portion)).



As to Claim 4, Cho et al. in view of Han et al. disclose, wherein the level shifter includes: 10a first gate clock output unit configured to generate the first rising edge and the second falling edge, wherein the first rising edge is synchronized with a rising edge of a pulse of the first on-clock signal, and wherein the second falling edge is synchronized with a falling edge of a pulse of the first off-clock signal (Cho-para.0062-0063, 0085-0086-fig.2-scan clock generator 520; Han-fig.1,13-para.0040,0080); and 15a first gate clock output controlling unit configured to generate the first falling edge and the second rising edge, wherein the first falling edge is synchronized with a rising edge of the pulse of the first output control signal, and wherein the second rising edge is synchronized with a falling edge of the pulse of the first output 20control signal (Cho-para.0062-0063, 0085-0086-fig.2-scan clock generator 520; Han-fig.1,13-para.0040, 0080).

As to Claim 5, Cho et al. in view of Han et al. disclose wherein the first gate clock output unit: 73gradually decreases the second first-type sub-pulse from a first level to a second level lower than the first level during a period from a time of a rising edge of the pulse of the first off-clock signal to a time of the falling edge of the pulse of the first off-clock signal is 5generated (Han-fig.13- decreases from a first level (rising edge of GPMC) to a second level (falling edge of GPMC)), and decreases the second first-type sub-pulse from the second level to a third level lower than the second level at the time of the falling edge of the pulse of the first off-clock signal (Han-fig.13- decreases from second level (point where the ramp stops) to third level (falling edge of GPMC)).

As to Claim 6, Cho et al. in view of Han et al. disclose wherein pulses of the first on-clock signal are provided according to a predetermined period, and wherein pulses of the first off-clock signal are provided according to the predetermined period and are synchronized with the pulses of the first on-clock signal (Cho-figs.1-3; para.0044, 0059, 0062).

As to Claim 7, Cho et al. in view of Han et al. disclose wherein pulses of the first on- clock signal are provided according to a predetermined period, wherein pulses of the first off-clock signal are provided according to the predetermined period, and 20wherein each pulse of the pulses formed of the first off-clock signal is provided between two successive pulses of the pulses of the first on-clock signal (Cho-fig.3- the pulses of the off_clk are provided between two successive pulses of the on_clk signals).

As to Claim 9, Cho et al. in view of Han et al. disclose wherein a pulse of the first output control signal overlaps a portion of the first first-type sub- pulse and does not overlap the second first-type sub-pulse (Cho-fig.3- a pulse of scan clock SCCLK1-SCCLKn overlap; Han-fig.13- modulated scan clocks SCCLK1-SCCLK3).

As to Claim 14, Cho et al. discloses A display device comprising: a timing controller configured to generate a first on-clock signal and a first off-clock signal (fig.2-timing controller 400-1, on_clk, off_clock, and start pulse GST, PDRW control signal);  
5a level shifter electrically connected to the timing controller and configured to generate a first first-type gate clock signal (fig.2-para.0056-0059; level shifter IC 500-1 includes level shifter 502 that outputs start pulse VST having a gate-on voltage VGH and gate-off voltage VGL and scan clock generator 520 that generates and level shifts a plurality of scan clocks SCCLK1-SCCLKn), 
wherein a rising edge of the first first-type gate clock signal and a falling edge of the first first-type gate clock signal are respectively synchronized with a rising edge of the first on-clock signal and a falling edge of the iofirst off-clock signal (para.0058- the plurality of scan clocks SCCLK1-SCCLKn are generated using on_clk and off_clk signal received from the timing controller; fig.3- para.0063; a rising edge of SCCLK1 is synchronized with a rising edge of on_clk signal and a falling edge of SCCLK1 is synchronized with a falling edge of off_clk signal); 
a gate driver electrically connected to the level shifter and configured to output first-type gate signals based on the first first- type gate clock signal (fig.1-para.0038, 0045-0046, 0051, 0062;gate driver 200 receives gate control signals from the level shifter IC and supplies a scan signal of a gate-on voltage (or a gate-high voltage (VGH)) to a corresponding gate line during a driving period of each gate line and supplies a scan signal of a gate-off voltage (or a gate-low voltage (VGL)) to a corresponding gate line during a non -driving period of each gate line); and 
a display panel electrically connected to the gate driver and 15including pixels, wherein the pixels are configured to emit lights in response to the first-type gate signals (fig.1- display panel 100 includes pixel array PA, which hare driven in response to scan signals supplied to the gate lines; paras.0036, 0038,0045-0046,0051), 
wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on predetermined edge time information to generate first-type sub-pulses.  
Cho et al. discloses where sense clocks SECLK1-SECLKn and carry clocks CRCLK1-CRCLKn are generated based on PDRW control signal (para.0065-0066, 0068, 0089). Cho et al. does not expressly wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on predetermined edge time information to generate first-type sub-pulses.  
Han et al. discloses wherein the level shifter is configured to partially block a pulse of the first first-type gate clock signal based on predetermined edge time information to generate first-type sub-pulses 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho et al, with the teachings of Han et al., the motivation being provide control of the pulse width, the slew rate and the GPM voltage level of the gate signals applied to the gate lines. 

As to Claim15, Cho et al. in view of Han et al. disclose wherein the first-type sub- pulses include a first first-type sub-pulse and a second first-type sub- pulse, wherein the first first-type sub-pulse includes a first rising edge 78and a first falling edge, and wherein the second first-type sub-pulse includes a second rising edge and a second falling edge  (Han-fig.13- scan clock SCCLK1 include first rising and falling edge of first sup-pulse (non-modulated portion) and rising and falling edge of second sub-pulse (modulated portion)).

As to Claim 16, Cho et al. in view of Han et al. disclose wherein the predetermined 5edge time information includes first information on a time of the first falling edge and includes second information on a time of the second rising edge (para.0046-0047, 0062-0063,0085-0086), wherein the level shifter includes: a memory configured to store the first information and the 10second information (Cho-fig.2-para.0046-0047, 0062-0063,0086); a first gate clock output unit configured to generate the first rising edge and the second falling edge, wherein the first rising edge is synchronized with a rising edge of a pulse of the first on-clock signal, and wherein the second falling edge is synchronized with a 15falling edge of a pulse of the first off-clock signal (Cho-para.0062-0063, 0085-0086-fig.2-scan clock generator 520; Han-fig.1,13-para.0040, 0080); and, a first gate clock output controlling unit configured to generate the first 

20sAs As As to Claim 17, Cho et al. in view of Han et al. disclose wherein the first gate clock output unit: gradually decreases the second first-type sub-pulse from a first level to a second level lower than the first level during a period from 79a time of a rising edge of the pulse of the first off-clock signal to a time of the falling edge of the pulse of the first off-clock signal is generated (Han-fig.13- decreases from a first level (rising edge of GPMC) to a second level (falling edge of GPMC)), and decreases the second pulse from the second level to a third 5level lower than the second level at the time of the falling edge of the pulse of the first off-clock signal  (Han-fig.13- decreases from second level (point where the ramp stops) to third level (falling edge of GPMC)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0197964) in view of Han et al. (US 2020/0020280), further in view of Choi (US 2019/0103069).
As to Claim 8, Cho et al. in view of Han et al. disclose a sensing unit configured to sense the pixels in response to second-type gate signals (para.0037, 0049, 0051,0065), wherein the timing controller is configured to generate a second on-clock signal, a second off-clock signal, and a second output control signal (fig.2-on_clk2, on_clk 3, off_clk2, off_clk3, GST control signal, PDRW control signal), wherein the level shifter: generates a first second-type gate clock signal, wherein a rising edge of the first second-type gate clock signal and a falling edge of the first second-type gate clock signal are respectively synchronized with a rising edge of the second on-clock signal and a falling edge of the second off-clock signal (fig.2-3- para.0065-sense clock generator generates sense clocks SECLK1-SECLKn using on_clk2 and off_clk2).
partially blocks a pulse of the first second-type gate clock signal based on the second output control signal to generate second- type sub-pulses, wherein the gate driver outputs the second-type gate signals based on the second-type gate clock signals.
Choi discloses where sensor driving signal is modulated for a period of time (para.0079,0083-0084,0089-0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cho et al. in view of Han et al. with the teachings of Choi, the motivation being to determine whether an object is in proximity to or in contact with a sensing electrode.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0197964) in view of Han et al. (US 2020/0020280), further in view of Hwang et al. (US 9,564,096).
As to Claim 18, Cho et al. in view of Han et al. disclose wherein the timing controller further generates a kickback compensation signal, 10wherein the first gate clock output unit: gradually decreases the first first-type sub-pulse from the first level to the second level during a period from a time of a rising edge of a pulse of the kickback compensation signal to a time of a falling edge of the pulse of the kickback compensation signal (Han-fig.13- decreases from a first level (rising edge of GPMC) to a second level (falling edge of GPMC); para.0099), and 15decreases the first first-type sub-pulse from the second level to the third level at the time of the falling edge of the pulse of the kickback compensation signal (Han-fig.13- decreases from second level (point where the ramp stops) to third level (falling edge of GPMC); para.0099).
Cho et al. in view of Han et al. do not expressly disclose a kickback compensation signal. 
Hwang et al. disclose where a gate signal gradually decreases from a first level to a second level during a period of time of a rising edge of kickback signal KB1 (fig.5-col.9, lines 37-40; from VGON to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Cho et al. in view of Han et al. with the teachings of Hwang et al., the motivation being so that data-charging rate may be increased, and thus display quality of the display apparatus may be increased (col.11, lines 25-27-Hwang).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10, is allowable over the prior art since the cited references taken alone or in combination do not teach or suggest “wherein the signal converting unit generates: a first output control sub-signal by delaying a first copy of the first output control signal by a predetermined time, 5a second output control sub-signal by inverting a second copy of the first sub-output control signal, a third output control sub-signal by performing an AND operation on the first output control signal and the second output control sub-signal, and 10a fourth output control sub-signal by performing an AND operation on the first output control signal and the first output control sub-signal”, in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627